Field, C. J. delivered the opinion of the Court—Cope, J. concurring.
This case was before this Court at the July term, 1861. It is an action of ejectment for certain premises situated within the city of San Francisco, in which the plaintiff claims under a grant of the former Mexican Governor of California, made to himself and Vallejo, in May, 1839, and a patent of the United States issued upon its confirmation, in March, 1858; and the defendants claim under certain American Alcalde grants made in 1847. Upon the first trial of the case, it was contended by the defendants that the premises in controversy, being town lots of the pueblo of San Francisco, existing as such pueblo on the seventh of July, 1846, the claim of the plaintiff and Vallejo, under the grant of the Mexican Governor, was not subject to the jurisdiction of the United States Board of Land Commissioners; and that, in consequence, its action,, and the subsequent action of the United States District Court, of' the Surveyor General, and of the authorities at Washington, in-issuing the patent, were without authority and void; and, further, that if the grant were subject to the jurisdiction of the Board, the defendants, claiming under the Alcalde grants, were third persons, within the meaning of the fifteenth section of the Act of Congress of March 3d, 1851, against whom the decree of confirmation and patent were not conclusive; and that they were, in consequence, as much at liberty to question the location of the premises as if the grant had never been before the Commission. Proceeding upon this view of the jurisdiction of the Board, and the construction of *412the fifteenth section, the defendants directed their proof to show that the premises in controversy were not covered by the grant in question. The evidence as to the locality of the starting point of the premises granted was conflicting, and the jury found for the defendants, op the ground, as stated in them verdict, that they could not locate the grant as claimed by the plaintiff. Rut on appeal from the judgment rendered upon the verdict, this Court held that the fact that the premises, described in the Mexican grant and the patent of the United States, were town lots of a pueblo, existing on the seventh of July, 1846, or at the date of the grant, in Elay, 1839, did not exclude the claim of the grantees from the jurisdiction of the Board, but, on the contrary, that jurisdiction was rightfully taken by the Board; and that to the patent subsequently issued, the same operation and effect were to be accorded as to any other patent, regular on its face, issued by the United States, upon a confirmation of a claim under a Mexican grant, pursuant to the Act of Congress of March 3d, 1851.
And this patent, we held, was to be regarded in two aspects: as a deed of the United States, passing whatever interest they possessed in the premises at the date of the presentation of the petition for a confirmation of the claim under the Mexican grant to the Board of Land Commissioners; and as a record of the Government, showing its action and judgment with respect to the title of the patentees at the date of the cession of the country. As the record of the Government, we said, it imported absolute verity upon all the matters of fact and law essential to authorize its issuance, and could only be vacated and set aside by direct proceedings instituted by the Government, or by parties acting in the name and by the ¡authority of the Government. Until thus vacated, it was conclusive, not only as between the patentees and the Government, but between parties claiming in privity with either by title subsequent. It was conclusive, except as to the “ third persons ” mentioned in the fifteenth section of the Act of Congress. And the “ third persons,” within the meaning of that section, we held to be those “whose title to the premises patented, not only accrued before the duty of the Government and its rights under the treaty attached, but whose title to such premises was at that date such as to enable *413them, to resist successfully any subsequent action of the Government affecting it.”
Proceeding upon this definition of third persons, we considered the claim of the defendants, holding under Alcalde grants issued in 1847, to be regarded in that character. For this purpose, we assumed, as alleged by the defendants, that American Alcaldes in 1847 possessed authority, under the laws of Mexico, which were not abrogated during the military occupation of the country, to make grants of land within the limits of the pueblo of San Francisco—in other words, to transfer the title of the pueblo. But the political head of the Department of California also possessed a like authority, and exercised it in numerous instances, and his authority was paramount—that is to say, its exercise could not be interfered with, or in any manner defeated, by any subsequent action of the pueblo or its officers. Admitting, we said, the power of the Alcaldes—the de facto municipal officers—to its fullest extent ever-asserted by the present Court, “ it only extended to lands which had not been previously granted by the superior authorities of the Department under the former Government. Mor does it matter in any respect whether the grant of those authorities passed a legal or an equitable title. The moment they assumed the control of the property, and passed any interest in the same, all granting power of the subordinate officers of the pueblo with respect to the property ceased.” In thus holding, we only declared what must appear obvious to every one, that when an officer of paramount authority makes a grant, an inferior officer cannot defeat and destroy it, by issuing another grant himself for the same premises.
And as to the uncertainty in the precise location of the boundaries of the premises covered by the grant to the plaintiff and Vallejo, we observed, following in that respect previous decisions of this Court, and of the Supreme Court of the United States, that the right or power of fixing the boundaries—in other words, of locating the land, as preliminary to the judicial delivery of its possession, belonged to the former Government, and could not be exercised by the grantees, at least so as to bind the Government. They took with full knowledge of the right and power of the former Government in this respect, and in strict subordination to their ex*414ercise. If that Government never acted in the matter, and surveyed off the tract, and thereby fixed its boundaries upon the surface of the earth, the right and power passed to the United States, and could be exercised by them in such manner and at such time as they might deem expedient. “ The defendants, as junior grantees,” we said, “ took their grants with this knowledge; that if the military occupation of the country ceased, and the displaced Mexican authorities were restored, they would only take, if in that event they were allowed to take at all, in subordination to the action of those authorities in the location of the elder grant; and that if the United States permanently retained possession of the country, they would take in subordination to like action of the new Government. By the Act of March 3d, 1851, the new Government designated the manner and conditions under which the right and power of location would be exercised, and declared the effect which should be given to the proceedings had. The defendants, taking whatever interest they may possess in subordination to the future action of the Government, old or new, in determining the location of the elder grant, are in no position to question those proceedings.” In thus holding, we only applied the doctrine that a grantee cannot complain of the exercise of a right reserved by the grantor at the time the grant was made. Nor can a junior grantee, taking his grant with knowledge of such reserved right. If, instead of a reservation of the right of determining the location of the grant by specific metes and bounds, the former Government had reserved a right of way over the premises, or a right to construct a fortification thereon, or a public hospital, and such right had passed to the new Government, no one would pretend that the exercise of the right thus reserved could be the subject of complaint or contestation by the grantee, or by any other person claiming under a junior grant with knowledge of the reservation. We see no difference in the principle between the reservation actually made and the reservations supposed. The defendants, therefore, taking whatever they acquired —subject to the action of the Government, whatever that might be, in the location of the elder grant—were in no position to resist such .action. They were not, therefore, third persons, within the meaning of the fifteenth section of the Act of Congress.
*415We also referred to the doctrine stated in the Fremont case, to the effect that a subsequent grantee of a tract with specific boundaries within the general exterior limits of the grant in that case, would have acquired a superior and better title than the original grantee, and held that it had no application to the case at bar; as the grant here, unlike that under which Fremont claimed, embraced no surplus quantity to be the subject of other grants.
Such was the purport of our decision when the case was here at the July term, 1861. The case, with the opinion of the Court, is reported at length in 18 Cal. 535. The questions involved in it were elaborately argued by counsel, and carefully considered by the Court, and we have seen nothing since to create a doubt of the correctness of the conclusions at which we then arrived; but on the contrary, much to strengthen and confirm them. The decision was conclusive upon the rights of the parties as against each other under their respective grants. As against the Mexican grant, confirmed by the patent of the United States, the defendants had no standing in Court to dispute its location. On the new trial ordered they were obliged, therefore, to make them defense within the decision—that is to say, without calling in question its principles—or fail. They might have made such defense by tracing title from the patentees, or showing outstanding title in grantees from them, and perhaps in other ways. They could not retry the case in disregard of the decision, nor was it permissible to the Court to refuse to follow it on the retrial. The learned Judge of the Fourth District will readily perceive, that if the Court over which he presides is at liberty to follow or not the decisions of this Court, according to its own views of them correctness, when a new trial is ordered, any other subordinate Court is equally at liberty to do so; that the County Courts, and Recorders’ Courts, and Justices’ Courts, may for like reason refuse to be governed by our decisions, both in criminal and in civil cases. The existence of any such liberty would be inconsistent with the relation which the Constitution contemplates the different tribunals of the State shall bear to each other. With its existence there could he no real appellate power—no uniformity of decisions—and of course, no system of jurisprudence. The final determination of a case would depend, not upon the law as laid *416down by the Supreme Court, but'upon a concurrence with its views by the inferior Court. Li case of a persistent disagreement, a final determination wmuld be impossible.
On the retrial, the District Court did not follow our decision, but disregarded and overruled it in almost every particular. It disregarded the decision as to the operation of the patent as a record of the Government with respect to the title of the patentees at the date of the cession, and declared that the patent had no greater effect or operation than a simple deed of the United States. It disregarded the decision as to the inapplicability of the doctrine of the Fremont case upon the effect of a subsequent grant within the general exterior limits of the grant in that case, and held that the doctrine applied to the Mexican grant in the case at bar; and therefore that the subsequent grants of the Alcaldes, with specific boundaries within its limits, gave the superior and better title. It disregarded the decision that even if the grant of the Mexican Governor passed only an equitable title, the Alcaldes had no authority to make a subsequent grant of the property; and decided that as the grant passed only an equitable title, and was subject to conditions, it was liable to be denounced, and the land to be regranted by the Alcalde, and that the subsequent grant, followed by location and settlement, constituted such denouncement. It overruled the decision that the defendants, claiming under the Alcalde grants of 1847, were not third persons within the meaning of the fifteenth section of the Act of Congress, who could contest the patent as evidence of the location of the grant, and ruled that the defendants, by their Alcalde grants, had a perfect and legal title to the premises—one paramount to the title derived from the Mexican grant confirmed by the patent of the United States.
Of course, upon these rulings of the District Court the verdict and judgment passed for the defendants; but as the rulings conflict with our previous decision, the verdict and judgment cannot stand. The decision of this Court on the first appeal became the law of the case, and fixed the right of the parties in this action under their respective grants. “ A previous ruling of the appellate Court,” as we held in Phelan v. San Francisco, “ upon a point distinctly made, may be only authority in other cases, to be followed and af*417firmed, or to be modified or overruled, according to its intrinsic merits; but in the case in which it is made, it is more than authority—it is a final adjudication, from the consequences of which the Court cannot depart, nor the parties relieve themselves.” (20 Cal. 39.) Such has been the uniform doctrine of this Court for years, and after repeated examinations and affirmations, it cannot be considered as open to further discussion. (See Dewey v. Gray, 2 Cal. 377; Clary v. Hoagland, 6 Id. 687; Gunter v. Laffan, 7 Id. 592; and Davidson v. Dallas, 15 Id. 82.) Hor is the doctrine peculiar to this Court. It is the established doctrine of the Supreme Court of the United States, and of the Supreme Courts of several of the States. (Ex parte Sibbald v. United States, 12 Pet. 491; Washington Bridge Company v. Stewart, 3 How. 413; and Russell v. La Rogue and Hatch, 13 Ala. 151.) And the reason of the doctrine is obvious. The Supreme Court has no appellate jurisdiction over its own judgments; it cannot review or modify them after the case has once passed, by the issuance of the remittitur, from its control. It construes, for example, a written contract, and determines the rights and obligations of the parties thereunder, and upon such construction it affirms the judgment of the Court below. The decision is no longer open for consideration; whether right or wrong, it has become the law of the case. This will not be controverted. So, on the other hand, if upon the construction of the contract supposed, this Court reverses the judgment of the Court below, and orders a new trial, the decision is equally conclusive as to the principles which shall govern on the retrial; it is just as final to that extent as a decision directing a particular judgment to be entered is as to the character of such judgment. The Court cannot recall the case and reverse its decision after the remittitur is issued. It has determined the principles of law which shall govern, and having thus determined, its jurisdiction in that respect is gone. And if the new trial is had in accordance with its decision, no error can be alleged in the action of the Court below. ( Young v. Frost, 1 Md. 394; McClellan v. Crook, 7 Gill. 338.)
But the learned counsel of the respondents, whilst denying generally the correctness of this doctrine of the Court, contend especially that the doctrine has no application to actions of ejectment, *418and is not extended to cases embracing questions of a public nature where great interests are involved-—such, for instance, as may be affected by the construction of an Act of Congress.
The inapplicability of the doctrine to actions of ejectment is asserted, on the ground that such actions are brought merely for the possession, and determine no rights but those of present possession. Admitting this to be so, and we do not controvert the position, and that the title is only involved so far as it may affect the right to the possession, we do not perceive how the conclusion of counsel follows. The question is not, what is the effect of the judgment in ejectment when recovered, but what effect is to be given to the decision of the appellate Court on the second trial of the same case, or upon a second appeal. If the decision relate to a matter of fact, the evidence respecting it may be entirely different on the second trial, and a different question be thus presented on the second appeal. It is only where the evidence is the same, that 'the decision of the appellate Court would be conclusive. But if the decision relate to a matter which cannot be thus presented under a different aspect —as the construction of a contract or a statute—the first decision of the appellate Court is conclusive upon the second trial and second appeal, whether the action be for the possession of real property, or for any other object. Thus, for example; if the plaintiff claimed to recover in ejectment upon an instrument which he asserted to be a lease of the premises, the decision as to the effect of such instrument in conferring a right to the possession would be final.
That the doctrine does not extend to cases involving questions of a public nature is asserted, on the ground that the decision of such questions is not confined to the parties immediately before the Court, but may affect vast interests of others. It is difficult to perceive how the inconclusiveness of a prior decision in the same case can be •said to follow from the importance of the questions involved, or the interests which other parties may have in then determination. The importance of the questions involved should induce careful consideration in the first instance, but can have no effect upon the conclusiveness of the decision when made. When the decision operates as a judgment, it is final upon the rights of the parties, whether *419rendered upon full argument and consideration or otherwise, and whatever may be the character of the questions passed upon; when it is relied upon as authority, the case is different, and its weight as authority will depend upon various considerations. The cases cited by counsel do not support their position. In Hammond’s Lessee v. Inloes, (4 Md. 165) the Court quote the language of a previous opinion of Mr. Justice Earle, in Hammond v. Ridgely, (5 Harr. & John. 278) in which he says: “ The solemn adjudication of an appellate Court of last resort ought, on general principles of judicial propriety, to be approached with caution; and perhaps they should never be disturbed, except to settle some great rule of property the public interest requires to be reviewed. On a second trial in ejectment between the same parties and those claiming under them, on the same subject matter, I should say they ought to be considered conclusive; unless, which is hardly a supposable case, glaring injustice has been done, or some egregious blunder has been committed.” This language is supposed to recognize the position of counsel, but on examining the case from which the citation is made, (Hammond v. Ridgely) we find that Mr. Justice Earle had reference to the force of the adjudication in a second action between the same parties, and not to its effect on a second trial of the same action. And even in that case, immediately following the passage we have cited, the Justice adds: “If an exposition is given to a will or deed fully defining the rights of the parties, or any other opinion is expressed settling the title to the thing in dispute between them, it should be deemed irrevocable and never again touched, where the same persons and those claiming under them are concerned in the contestation. Richard Ridgely, the lessor of the plaintiff, was for every substantial purpose a party to the ejectment formerly decided in the Court of Appeals between Daniel Dorsey and Rezin Hammond, and if that Court have disposed definitively of the subject, and fully and explicitly determined the rights of the parties, this Court ought to yield to the judgment, whatever our individual opinions may be of its correctness.” In Martin v. Hunter’s Lessee, (1 Wheat. 355) Mr. Justice Story, in delivering the opinion of the Court, said: “ In ordinary cases, a second writ of error has never been supposed to draw in question *420the propriety of the first judgment, and it is difficult to perceive how such a proceeding could be sustained upon principle. A final judgment of this Court is supposed to be conclusive upon the rights which it decides, and no statute has provided any process by which this Court can revise its own judgments. In several cases which have been formerly adjudged in this Court, the same point was argued by counsel, and expressly overruled. It was solemnly held that a final judgment of this Court was conclusive upon the parties, and could not be reexamined. In this case, however, from motives of a public nature, we are entirely willing to waive all objections, and to go back and reexamine the question of jurisdiction as it stood upon the record formerly in judgment. We have great confidence that our jurisdiction will, on a careful examination, stand confirmed, as well upon principle as authority.”
It will be thus seen that Mr. Justice Story expressly holds that the former judgment could not be reexamined, though the Court was willing to waive the objection and reexamine the original question. Under this view of the power of the Court, it is hardly to be supposed that a reexamination would have been made if the objection had been urged by counsel; or if made, that a different conclusion reached would have affected the previous decision, except as an authority in other cases.
But notwithstanding the former decision of this Court, in the present case, was conclusive upon the rights of the parties under their respective grants on the second trial, and is conclusive on the present appeal, we have carefully considered the argument of the learned counsel of respondents, and reexamined our former decision in the light of that argument, in order, if found to be erroneous in any particular, we might point out the error, and prevent the decision from becoming an authority in other cases.
The main proposition of counsel is that the patent of the United States is only a release—a quit claim—a mere relinquishment on the part of the Government, binding none except the United States and the claimants. If this can be sustained, the other questions become immaterial. If sustained, the defendants, whether claiming under the Alcalde grants or not, are third persons within the fifteenth section of the Act of Congress. Treated as the simple *421deed of the United States, we admit that the operation of. the patent is only that of a quit claim, or rather of a conveyance of such interest as the United States possessed; the deed taking effect by relation at the date of thé presentation of the petition of the patentees to the Board of Land Commissioners. We have never asserted any other efficacy to the instrument as a deed; nor do we assert any other efficacy now. As a deed, its operation is like that of the deed of any other grantor; it passes, and can only pass, such interest as the grantor possessed. But the patent is not merely a deed of the United States; it is a record of the Government ; of its action and judgment with respect to the title of the patentees existing at the date of the cession. The acquisition of California by the United States did not affect the rights of the inhabitants to them property. The inhabitants retained all such rights, and were entitled, by the law of nations, to protection in them to the same extent as under the former Government. (United States v. Percheman, 7 Pet. 86; Strother v. Lucas, 12 Id. 435; Teschemacher v. Thompson, 18 Cal. 22.) But independent of the obligations thus arising, the United States by the treaty of Guadalupe Hidalgo in effect stipulated for such protection. And the term property, as applied to lands, embraces all titles, legal or equitable, perfect or imperfect. “ It comprehends,” said the Supreme Court in Soulard v. United States, “ every species of title, inchoate or complete. It is supposed to embrace those rights which are executory, as well as those which are executed. In this respect the relation of the inhabitants to their Government is not changed. The new Government takes the place of that which has passed away.” (4 Peters, 511.) It is, therefore, of no moment whether the title which passed to the plaintiff and Vallejo by the Mexican grant, be regarded as perfect or imperfect; it constituted property, and as such the obligation to protect it was cast upon the United States, upon the cession of the country, both by the law of nations and the stipulations of the treaty. The obligation was political in its character, binding upon the conscience of the new Government, and of course could only be executed in such manner and at such times as the Government in its judgment might deem expedient. By the Act of March 3d, 1851, the Government has determined the manner *422and conditions under which it will discharge this obligation, and at the same time has provided the means to ascertain and separate private claims from the public lands. For both of these objects the act was passed ; and hence, all titles, legal or equitable,, are subjected to examination. Every person, says the act, claiming lands in California “by virtue of any right or title derived from the Spanish or Mexican Government, shall present the same to the Commissioners.” Legal titles—such as were perfect under the former Government—did not need any action of the new Government for their protection, but their presentation was necessary to enable the new Government to ascertain the extent of the property it had acquired by the cession of the country. Equitable titles required further action of the granting power for their protection, and their presentation was necessary to enable the new Government to discharge its political obligations in this respect. The action of the Government upon the title presented, necessarily took effect upon that title as it existed at the time the jurisdiction of the former Government over the subject ceased, and it matters not, therefore, whether such jurisdiction be deemed to have ceased at the date of the conquest, or at the date of the treaty. The new Government succeeded to the obligations of the former Government with respect to the property claimed. Those obligations devolved upon the United States as a sovereign nation. The law of nations bound them as a nation, and as a nation they made the treaty. Their power to enforce the obligation is therefore sovereign and supreme, and subsequent claimants must necessarily take in subordination to their action. To contend that subsequent claimants can control or question the action of the Government in this respect, is to deny the supreme and sovereign authority of the nation in the enforcement of the obligations assumed by the treaty, or cast upon it, independent of the treaty, by the law of nations. But as such sovereign and supreme authority camiot be denied or questioned, subsequent claimants must take subject to the result of the proceedings of the Government; and they are not entitled to any notice of the proceedings. As we said in Teschemacher v. Thompson, (18 Cal. 25) the sovereign power can “ afford the requisite protection in its own way; it can do so by a direct legislative act perfect*423ing at once the equitable title, or by authorizing proceedings to be taken before its tribunals and officers; and it is under no more obligation to give notice to parties asserting subsequently acquired interests in the one case than in the other. Nor can subsequent claimants have any just grounds of complaint, for whatever interests they may possess were acquired with full knowledge of the treaty and the obligations and powers of the new Government.”
The patent is the evidence which the Government furnishes the claimant of its action respecting his title. Before it is given, numerous proceedings are required to be taken before the tribunals and officers of the Government; and it is the last act in the series, and follows as the result of those previously taken. It is, therefore, record evidence of the Government’s action. By it the Government, representing the sovereign and supreme power of the nation, discharges its political obligations under the treaty and law of; nations. “By it,” as we said in the case already cited, “ the sovereign power, which alone could determine the matter, declares that the previous grant was genuine ; that the claim under it was valid, and entitled to recognition and confirmation by the law of nations and the stipulations of the treaty; and that the grant was located, or might have been located by the former Government, and is correctly located by the new Government, so as to embrace the premises as they are surveyed and described.”
As against the Government, this record, so long as it remains unvacated, is conclusive; as against the Government it imports absolute verity. And it is equally conclusive against parties claiming under the Government by title acquired subsequent to the time at which the obligations of the Government attached; otherwise, the power of the Government to enforce the stipulations of the treaty, and the obligations imposed by the law of nations, would be limited and dependent, and not, as they are, sovereign and supreme. And it is in this effect of the patent as a record of the Government, that its security and protection chiefly lie. If parties asserting interests in lands acquired since the acquisition of the country could deny and controvert this record, and compel the patentee in every suit for the recovery of his land to establish the validiiy of the grant, his right to a confirmation of his claim thereunder, and the correct*424ness of the action of the officers of the Government in the survey and location of the grant, the patent, instead of being an instrument of quiet and security to the possessor, would become a source of perpetual and ruinous litigation. The patentee would find his title recognized in one suit and rejected in another, and as we said in Moore v. Wilkinson, his land located, if the title were recognized, in as many different places “ as the varying prejudices, interests or notions of justice, of witnesses and jurymen might suggest.” If the position of the counsel of the respondents is correct, that the patent has no other effect than as a mere quitclaim of the Government, the patentee would be compelled to,make such proofs as to his grant and its location; for every fact upon which the decree and patent rest would be open to contestation. The • alleged preemptioner under the Acts of Congress; the locator of a school warrant; the intruder even, resting solely upon his possession, might insist upon the proofs on the part of the patentee. Each of these classes is a third party according to the position of counsel, and might insist that the grant conferred no title and was not properly located, and therefore he could not be disturbed in his possession by the patentee. But if this be not so, who are the third persons mentioned in the fifteenth section, against whom the decree and patent are not conclusive ? We answer: They are not intruders, nor preemptioners claiming under the laws of Congress, nor locators of school warrants, nor any other persons whose interests have been acquired since the acquisition of the country, when the obligation to protect existing rights of property devolved upon the United States. But it is said that the Alcalde grants under which the defendants claim were issued during the military occupation of the country, in 1847, before the treaty of Guadalupe Hidalgo. This is true; but the fact does not alter the matter. The obligation of protection was east upon the United States by the law of Nations, upon the displacement of the Mexican authorities. The treaty also took effect upon property as it existed when the control of Mexico over it ceased. It extended to all property which was formerly under Mexican jurisdiction, and of which the United States took possession. If the defacto officers of the pueblo of San Francisco, during the temporary military occupation of the country, possessed *425any authority to dispose of lands within the pueblo, it was subject to the right and power of the Government to execute its obligations as successor of Mexico, and to make any treaty respecting the same. The term “ third persons ” refers not to all persons other than the United States and the claimants, but to those who hold independent titles arising previous to the acquisition of the country. The latter class are not bound by the decree and patent, for they do not hold in subordination to the action of the Government, nor by any title subsequent, but by title arising anterior to the conquest.
The respondents cite as authority for their position the opinions expressed by certain members of the Senate of the United States, when the Act of March 3d, 1851, was under discussion before that body. These opinions, say the learned counsel, show “ not only the effect, but the absolute limitation which Congress intended ” the patent should possess. We do not think so; on the contrary, they only express the views entertained by individual members of one body of the national legislature. Other Senators, who did not participate in the discussion of the subject, may have held different views as to the effect and operation of the patent; a majority of the Senate even may have held different views ; and the general opinion of members of the House of Representatives may have differed entirely from that of Senators, both of those who spoke and of those who simply voted on the subject. It is evident that the opinions expressed by individual legislators upon the object and effect of particular provisions of an act under discussion are entitled to very little weight in the construction of the act. The intention of the legislature must be sought in the language of the act—and the object expressed or apparent on its face—and not by the uncertain light of a legislative discussion. (See note to section 407 of Story on the Constitution.)
The authorities cited by counsel do not conflict with the views we have expressed. We do not question the correctness of the rule laid down by the Supreme Court in Garland v. Winn, (20 Howard, 8) ‘ that where several parties set up conflicting claims to property, with which a special tribunal may deal, as between one party and the Government, regardless of the rights of others, the latter may come into the ordinary Courts of justice, and litigate the *426conflicting claims.” We simply assert that the rule has no application to claims acquired subsequent to the acquisition of California. At that date the duty devolved upon the United States to protect all existing rights of property. Subsequently acquired rights, as we have already said, are therefore held in subordination to the action of the new Government with respect to the rights acquired under the former Government. It is only with reference to rights of property acquired under that Government that the new Government takes any action, and its judgment is that the Mexican Government conferred upon the claimant certain property which it is bound to protect. The State and individuals hold whatever property they possess which formerly belonged to the Mexican Government, through the United States, and necessarily, therefore, in subordination to the action of the United States whilst they held it, and in subordination to any action with respect to such property which they covenanted or were bound to take upon its acquisition. The legal effect of the action of the Government is the same as if such action had been taken the very day upon which the Mexican authorities were displaced.
On the trial, special issues were submitted to the jury, and in addition to the general verdict for the defendants, findings upon these issues were rendered. The plaintiff moved the Court for judgment upon the special findings, but the Court overruled the motion. We think the motion should have been granted. Special findings always control the general verdict, and if the latter is inconsistent with the former, the latter must be displaced. Such is the case here. The facts found authorized a judgment for the plaintiff.
The judgment must therefore be reversed, and the Court below directed to enter judgment for the plaintiff upon the special findings for the premises in controversy, pursuant to the prayer of the complaint.
Ordered accordingly.
Norton, J. having formerly been counsel for the plaintiff with reference to the property in controversy, did not sit in the case.